Citation Nr: 1142895	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  06-19 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran served on active duty from August 1958 to September 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Subsequently, the Board remanded this matter for additional development in a May 2010 decision.


FINDINGS OF FACT

1.  The evidence of record does not indicate that any bilateral foot disorder, currently diagnosed as chronic bilateral venous insufficiency of both feet, is etiologically related to the Veteran's period of active service, nor proximately due to, the result of or chronically aggravated by his service-connected diabetes mellitus.  

2.  A current right knee disorder, diagnosed as chronic degenerative changes of the right knee, is not shown to have been manifested as a result of the Veteran's period of active service; nor has arthritis of the right knee been shown to have been manifested to a compensable degree during the first post-service year.

3.  The evidence of record indicates that the Veteran's low back disorder, currently diagnosed as chronic degenerative lumbar spine, is likely related to service.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder, diagnosed as chronic bilateral venous insufficiency of both feet, was not incurred in or aggravated by active service, and was not proximately due to, the result of, or chronically aggravated by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  A right knee disorder, diagnosed as chronic degenerative changes of the right knee, was not incurred in or aggravated by service, and arthritis of the right knee may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  

3.  The criteria for service connection for a low back disorder, currently diagnosed as chronic degenerative lumbar spine, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in December 2004, January 2005, and May 2006.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, the claims were reviewed and denied in a May 2006 statement of the case.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)). 

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the May 2006 correspondence. 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.

The duty to assist also has been fulfilled as pertinent medical records relevant to this matter have been requested and obtained and the Veteran was provided with a VA examination and an independent medical opinion.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.




Bilateral Foot Disorder

The Veteran seeks service connection for a bilateral foot disorder and contends his feet were originally injured in service because he was a paratrooper with more than 60 jumps over a 14-year period and actual combat severely aggravated his foot disorder.

Service treatment records are negative for any complaints of, or treatment for, foot injuries during the Veteran's period of active duty.

Post-service, Army hospital clinic medical records reveal few entries concerning the Veteran's feet.  In July 1991 he was seen for a complaint of right foot pain in the instep, off and on, for a few years.  Diagnosis was plantar fasciitis of the right foot and right medial collateral ligament strain per cavus.  

A March 1997 Army hospital record revealed the Veteran had seen civilian podiatrists in the past without a diagnosis and had no X-ray studies.  He complained of pain above the arches and not at the bottom of his feet.  It was noted that arch supports made his foot pain worse.  Examination was normal and there was no plantar fasciitis by location. 

During an examination at the Army hospital clinic in September 2004, no foot lesions or pain were noted. 

In September 2005, a nurse practitioner at an Army hospital clinic diagnosed plantar fasciitis and wrote that chronic problems with the back, neck, and legs throughout the Veteran's medical history could be caused from paratrooper duties.  

The Veteran underwent a VA examination in June 2010.  He complained of gradual swelling and pain in both feet since 2008.  The Veteran told the examiner that he had been seen by a private doctor who diagnosed venous insufficiency.  On examination, swelling, tenderness and pitting edema of the feet were noted.  X-ray studies were not taken.  Diagnosis was moderate, chronic bilateral venous insufficiency of both feet, perhaps due to cardiac or vascular causes.  The VA examiner did not provide an opinion whether the diagnosed bilateral venous insufficiency of the feet was related to the Veteran's period of service because he stated there was no current impairment or disability of the feet.  

In August 2011 the Board sought an independent medical opinion from Dr. W.C.B., a VA orthopedic surgeon.  In October 2011, after reviewing the file, Dr. W.C.B. opined that it was at least as likely as not that any impairment or disability of the feet, diagnosed as bilateral venous insufficiency in June 2010, was not connected with military service.  Further, Dr. W.C.B. was of the opinion that it was at least as likely as not that the Veteran's service-connected diabetes mellitus did not aggravate or permanently worsen the Veteran's foot disorder.  The medical expert stated that he based these opinions on the fact that, besides his history as an infantry paratrooper with 60 jumps and two tours of duty in Vietnam, the Veteran's service treatment records did not show any previous injury to the feet during his 20 years of active duty.  Dr. W.C.B. conceded that the Veteran's lay evidence was credible that an infantry paratrooper could injure his feet in service, but stated that his review of the claims file failed to disclose any supporting medical evidence that would link the Veteran's current foot complaints with any combat or other active duty service injuries.  

Based on the evidence of record, the Board finds that service connection for a bilateral foot disorder is not warranted in this case.  Initially, the Board notes that the Veteran has a current disability of the bilateral feet, moderate chronic bilateral venous insufficiency of both feet, as documented above by the June 2010 VA examiner.  While service treatment records are negative for any complaints or treatment for either foot, the Board determined in its May 2010 remand decision that as a combat veteran his statements regarding inservice injury to his feet were presumed credible, pursuant to 38 U.S.C.A. § 1154(b).  

The Veteran's Armed Forces of the United States Report of Transfer or Discharge (DD Form 214) reflects that the Veteran's decorations include a Combat Infantryman Badge.  The Veteran served in Vietnam from October 1967 to October 1968 and from February 1971 to August 1971.  The National Personnel Records Center furnished records showing that the Veteran had been placed on profile in 1968 and 1970 for a cervical spine injury and that his military occupational specialty had been changed in July 1973 from an infantryman to an administrative specialist.  In addition, the Veteran has been granted service connection for degenerative disc disease of the cervical spine and degenerative disc disease of the left knee.  Therefore, the Board found in its May 2010 remand decision that the Veteran's account of inservice injuries was consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b).  Thus, the second requirement for establishing service connection is satisfied.  The question remains, however, whether his current bilateral foot disorder is related to his active duty service or is secondary to his service-connected diabetes mellitus.

Medical records associated with the claims file do not show a diagnosis of venous insufficiency in the feet until the June 2010 examination, or nearly 32 years after discharge from service.  The Board notes that the passage of significant time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In view of the lengthy period following service without a showing of a bilateral foot disability, there is no evidence of continuity of symptomatology, and this weighs against the Veteran's claim as well. 

Moreover, the Veteran has not provided any competent medical evidence to demonstrate that any current bilateral foot disorder was caused by or was a result of his period of service.  The opinion of the nurse practitioner in September 2005 that chronic problems of the back, neck and legs throughout the Veteran's medical history "could be caused from" paratrooper duties was conjectural.  Use of the words "would have" or "could have" makes a doctor's opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  

The Board finds probative in this case the October 2011 opinion of the VA orthopedic expert, Dr. W.C.B., who stated that it was his opinion that it was at least as likely as not that any impairment or disability of the feet, diagnosed as bilateral venous insufficiency, was not connected with military service.  This opinion was based on a review of the claims file, which included medical evidence and the written submissions of the Veteran and his representative.  Dr. W.C.B. acknowledged that the Veteran was an infantryman paratrooper and Vietnam combat veteran and stated in his report that the Veteran's lay evidence of inservice injury to the feet was credible.  The Veteran has not provided any competent medical evidence to rebut the opinion of the August 2011 VA medical expert or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The competent medical evidence of record suggests that the Veteran's current bilateral foot disorder was not caused by or is a result of his period of active service.  As the medical evidence of record has not established a nexus between the Veteran's service and the presently diagnosed bilateral foot disorder, service connection for the bilateral feet must be denied.  See Hickson, 12 Vet. App. at 253.

The Board also notes that secondary service connection is not warranted for this claim.  The October 2011 VA medical expert also opined that it was at least as likely as not that the Veteran's service-connected diabetes mellitus did not aggravate or permanently worsen the Veteran's foot disorder.  See 38 C.F.R. § 3.310.  There is no medical opinion to the contrary.  Therefore, the Veteran's claim for service connection for a bilateral foot disorder, to include as secondary to his service-connected diabetes mellitus, must be denied.  Thus, service connection for a bilateral foot disorder on a direct or secondary basis is not available in this case.  

The Board has considered the Veteran's statements in support of his claim that his bilateral foot disorder is related to his paratrooper jumping while in service.  To the extent that the Veteran is able to observe continuity of a foot disorder, his opinion that his bilateral foot disorder is related to service is outweighed by the competent and credible medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of an injury to either foot in service) and post-service treatment records and documents (showing no complaints, symptoms, findings or diagnoses associated with either foot until perhaps 1991, and no competent medical evidence linking any foot disorder to the Veteran's service) outweigh the Veteran's contentions.

Significantly, the Board points out that the October 2011 VA medical expert specifically considered the Veteran's statements, but found them unpersuasive in view of the medical evidence and the Veteran's history.  As noted above, the Board has found the Veteran competent to state that he had foot symptoms in service as a combat veteran pursuant to 38 U.S.C.A. § 1154(b).  However, in view of the medical evidence as a whole, in conjunction with the negative October 2011 VA medical opinion which took account of the Veteran's assertions, the Board does not find the Veteran persuasive in stating that any foot pain in service is related to his currently diagnosed chronic bilateral venous insufficiency of both feet.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, there is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

As such, the preponderance of the evidence is against the Veteran's claim.  Although he is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral foot disorder.

Right Knee

The Veteran seeks service connection for a right knee disorder and contends that his right knee was originally injured in service because he was a paratrooper with more than 60 jumps over a 14-year period and actual combat severely aggravated his right knee.

Service treatment records are negative for any complaints of, or treatment for, right knee injuries.

A post-service Army hospital record dated in September 1985 revealed that the Veteran was seen for pain in his right knee.  Pain above the right knee began four days earlier.  On physical examination, slight swelling was noted with warmth and tenderness above the right knee and no joint effusion.  He was prescribed use of an Ace bandage, ice compresses, and a pain reliever.  

A May 2004 Army hospital clinic record revealed the Veteran was seen for a complaint that his knees hurt, off and on, and an assessment of degenerative joint disease was noted.  While this assessment of degenerative joint disease appears directed to the Veteran's knee complaint, there is no report of any X-ray studies of the knees and, in view of the Veteran's medical history, it is not clear whether the examiner was referring to both knees.  The Veteran is service-connected for degenerative joint disease of the left knee. 

The Veteran underwent a VA examination in June 2010.  The Veteran complained of trauma to the knee while on patrol in Vietnam.  He also complained of current pain, stiffness, and decreased speed of joint motion.  On examination, gait was normal and range of motion of the right knee was normal.  An X-ray study of the right knee showed slight degenerative changes.  Diagnosis was mild, chronic degenerative changes of the right knee with no functional impairments.  The examiner declined to provide a medical opinion on whether any degenerative changes to the right knee were related to the Veteran's period of military service because he stated there was no current clinical or radiological diagnosis of the right knee and no current impairment or disability of the right knee.

In an October 2011 independent medical opinion, Dr. W.C.B. noted that the Veteran's lay evidence of an in-service injury to the right knee was credible in view of his participation as a combat infantry paratrooper and that his history of service-connected degenerative joint disease of the left knee and degenerative disc disease of the cervical spine also provided proof of the trauma that occurred with paratrooper activities.  However, Dr. W.C.B. stated that his review of the claims file failed to find any supporting medical evidence of a nexus of injury of the right knee associated with military service.  He opined that it was at least as likely as not that the Veteran's current right knee impairment was not the result of his period of active duty service.  

Based on the evidence of record, the Board finds that service connection for a right knee disorder is not warranted in this case.  Initially, the Board notes that the Veteran has a current disability of the right knee, mild chronic degenerative changes of the right knee, as documented above by the June 2010 VA examiner.  While service treatment records are negative for any complaints of, or treatment for, the right knee, the Board determined in its May 2010 remand decision that as a combat veteran his statements regarding inservice injury to his right knee were presumed credible, pursuant to 38 U.S.C.A. § 1154(b).  Thus, the second requirement for establishing service connection is satisfied.  The question remains, therefore, whether his current degenerative changes of the right knee are related to his active duty service.  

Medical records associated with the claims file do not show a diagnosis of chronic degenerative changes of the right knee until the June 2010 examination, or nearly 32 years after discharge from service.  The Board notes that the passage of significant time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.  In view of the lengthy period following service without a showing of a right knee disability, there is no evidence of continuity of symptomatology, and this weighs against the Veteran's claim as well.

Moreover, the Veteran has not provided any competent medical evidence to demonstrate that any current right knee disorder was caused by or was a result of his period of service.  As noted above, the opinion of the nurse practitioner in September 2005 that chronic problems of the back, neck and legs throughout the Veteran's medical history "could be caused from" paratrooper duties was conjectural.  See Warren, 6 Vet. App. at 6 (doctor's statement framed in terms such as "could have been" is not probative); Tirpak, 2 Vet. App. at 611 ("may or may not" language by physician is too speculative).  

The Board finds probative in this case the October 2011 opinion of the VA orthopedic expert, Dr. W.C.B., who stated that it was his opinion that it was at least as likely as not that the Veteran's current right knee impairment was not the result of his period of active duty service.  This opinion was based on a review of the claims file, which included medical evidence and the written submissions of the Veteran and his representative.  Dr. W.C.B. acknowledged that the Veteran was an infantryman paratrooper and Vietnam combat veteran and stated in his report that the Veteran's lay evidence of inservice knee injury was credible.  The Veteran has not provided any competent medical evidence to rebut the opinion of the August 2011 VA medical expert or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Even though the Veteran is service-connected for degenerative joint disease of the left knee, the competent medical evidence of record suggests that the Veteran's current right knee symptoms were not caused by or are a result of his period of active service.  As the medical evidence of record has not established a nexus between the Veteran's service and the presently diagnosed right knee disorder, service connection for the right knee must be denied.  See Hickson, 12 Vet. App. at 253.

There is no indication that the Veteran had a diagnosis of arthritis of the right knee which had become manifested to a compensable degree during the first year following his discharge from service in 1978.  Accordingly, entitlement to service connection for arthritis on a presumptive basis also is not warranted in this case.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  Thus, service connection for a right knee disorder on a direct or presumptive basis is not available in this case.  

The Board has considered the Veteran's statements in support of his claim that his right knee disorder is related to his paratrooper jumping in service.  To the extent that the Veteran is able to observe continuity of a right knee disorder, his opinion that his right knee disorder is related to service is outweighed by the competent and credible medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of an injury to the right knee in service) and post-service treatment records and documents (showing no complaints, symptoms, findings or diagnoses associated with the right knee until perhaps 1985, and no competent medical evidence linking the right knee disorder to the Veteran's service) outweigh the Veteran's contentions.

Significantly, the Board points out that the October 2011 VA medical expert specifically considered the Veteran's statements, but found them unpersuasive in view of the medical evidence and the Veteran's history.  As noted above, the Board has found the Veteran competent to state that he had right knee symptoms in service as a combat veteran pursuant to 38 U.S.C.A. § 1154(b).  However, in view of the medical evidence as a whole, in conjunction with the negative October 2011 VA medical opinion which took account of the Veteran's assertions, the Board does not find the Veteran persuasive in stating that any right knee pain in service is related to his currently diagnosed chronic degenerative changes of the right knee.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit, 5 Vet. App. at 93.  While the Board is sympathetic to the Veteran's claim, there is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley, 7 Vet. App. at 379. 

As such, the preponderance of the evidence is against the Veteran's claim.  Although he is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim of entitlement to service connection for a right knee disorder.



Low Back Disorder

The Veteran seeks service connection for a low back disorder and contends that his lower back was originally injured in service because he was a paratrooper with more than 60 jumps over a 14-year period and actual combat severely aggravated his low back disorder.

Service treatment records show complaints of back pain in service.  On a September 1960 report of medical history an examiner noted that the Veteran had been hospitalized in January 1960 for lumbar strain with no sequelae.  

On a June 1969 report of medical history the Veteran stated that he was in good health except for spasms in his upper left back muscles.  He also stated that he could not stand or sit for prolonged periods without back support because of a pain in his back muscle.  

On a May 1970 report of medical history the Veteran stated that he was in good health except for his back and said that his back and neck muscles hurt when he wore a helmet, pack or sat unsupported for more than half an hour.  

An October 1977 service treatment record indicated that the Veteran had injured his lower back while lifting a bowling ball the previous night.  He complained of sharp pain that radiated to the buttocks and a history of previous lower back problems.  Assessment was a strained muscle in the lower back.  

A February 1978 service treatment record noted that the Veteran had complained of lower back pain for the previous week along with chest pains.  

Post-service, an April 1986 Army hospital clinic record revealed that the Veteran was seen for pain in the lower back paraspinal lower thoracic area after a job injury when he bent forward while holding or grabbing a motorcycle when the vehicle fell over.  The pain was worse with back movements, especially rotation to the left.  He was prescribed two medications for back pain.  

In September 2005, a nurse practitioner at an Army hospital diagnosed chronic back pain and wrote that chronic problems with the back throughout the Veteran's medical history could be caused from paratrooper duties.

An October 2005 Army hospital record noted that examination of the back showed decreased range of motion of the lumbosacral spine and no tenderness to palpation of the lumbosacral paraspinal muscles.  

A November 2005 Army hospital record revealed that the Veteran had significant degenerative disc disease of his spine, but it is not evident whether the physician was simply referring to the Veteran's cervical spine (in a note headed cervical radiculopathy) or to the Veteran's thoracolumbar spine as well.

The Veteran underwent a VA examination in June 2010.  The Veteran complained of daily sharp lumbar pain.  On examination, the examiner found normal range of motion of the thoracolumbar spine.  X-ray studies showed slight diffuse degenerative disc disease.  Diagnosis was mild, chronic degenerative lumbar spine with no functional impairment.  

In an October 2011 independent medical opinion, Dr. W.C.B. opined that it was at least as likely as not that the Veteran's lumbar spine degenerative disc disease was incurred in, or was the result of, his period of active duty service.  Dr. W.C.B. noted that low back pain and degenerative disc disease of the lumbar spine are injuries that certainly could fit with the Veteran's military duty as an infantry paratrooper.  Further, there was in-service evidence of complaints of, and treatment for, back problems noted in at least five service treatment records dated from September 1960 to February 1978.  While some of these complaints related to the Veteran's service-connected cervical spine disability, Dr. W.C.B. stated that there was ample documentary evidence to support the Veteran's low back complaint in service.  

Based on the evidence of record, the Board finds that the preponderance of evidence establishes that service connection for a low back disorder is warranted in this case.  Initially, the Board notes that the Veteran has been diagnosed with a current low back disability, or chronic degenerative lumbar spine, in June 2010.  It is clear that he has a current low back disability and, therefore, the first requirement for service connection has been met.  The Board also observes that the record contains lay and documentary medical evidence of in-service back complaints during service.  The Board determined in its May 2010 remand decision that as a combat veteran the Veteran's statements regarding inservice injury to his low back were presumed credible, pursuant to 38 U.S.C.A. § 1154(b).  Thus, the second requirement for establishing service connection has been met.  The question remains, therefore, whether his current degenerative changes of the lumbar spine are related to his active duty service.  

With respect to the third requirement, the Board recognizes that the record contains the opinion of the September 2005 nurse practitioner, which as noted above has been found conjectural; the June 2010 VA examination, which did not include a nexus opinion; and the October 2011 independent medical expert's opinion.  The October 2011 orthopedic expert found that it was at least as likely as not that the Veteran's lumbar spine degenerative disc disease was incurred in, or was the result of, his period of active duty service.  The Board finds that Dr. W.C.B. provided a credible and competent medical opinion based on facts found in the claims file.  The October 2011 medical expert's opinion is sufficient to provide proof of a nexus, or relationship, between the Veteran's currently diagnosed low back disorder and his period of active service.  Therefore, the Veteran has a medical opinion linking a diagnosed low back disorder to service.  Thus, the third requirement for establishing service connection has been met.  

In view of the above, the Board finds that service connection is warranted for the Veteran's low back disorder.  As the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection, the claim for service connection for a low back disorder is granted.



(CONTINUED ON THE FOLLOWING PAGE)



ORDER

Service connection for a bilateral foot disorder, diagnosed as chronic bilateral venous insufficiency of both feet, is denied.

Service connection for a right knee disorder, diagnosed as chronic degenerative changes of the right knee, is denied.

Service connection for a low back disorder, diagnosed as chronic degenerative lumbar spine, is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


